--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Corporate Capital Trust 8-K [cct-8k_111512.htm]
Exhibit 10.1
 
(Multicurrency — Cross Border)
 
ISDA®
International Swap Dealers Association, Inc.
 
MASTER AGREEMENT
 
dated as of November 15, 2012
 
 

THE BANK OF NOVA SCOTIA,   HALIFAX FUNDING LLC a Canadian chartered bank   and  
     

 
 
 
have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.
 
Accordingly, the parties agree as follows: —
 
1.    Interpretation
 
(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.
 
(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.
 
(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.
 
2.     Obligations
 
(a)   General Conditions.
 
(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.
 
(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.
 
(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.
 



 
 

--------------------------------------------------------------------------------

 

(b)   Change of Account. Either party may change its account for receiving a
payment or delivery by
giving notice to the other party at least five Local Business Days prior to the
scheduled date for the payment or delivery to which such change applies unless
such other party gives timely notice of a reasonable objection to such change.
 
(c)   Netting. If on any date amounts would otherwise be payable:—
 
(i) in the same currency; and
 
(ii) in respect of the same Transaction,
 
by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
 
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.
 
(d)   Deduction or Withholding for Tax.
 
(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—
 
(1) promptly notify the other party (“Y”) of such requirement;
 
(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
 
(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
 
(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—
 
(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or
 
(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
 
 
 

--------------------------------------------------------------------------------

 

(ii) Liability. If: —
 
(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
 
(2) X does not so deduct or withhold; and
 
(3) a liability resulting from such Tax is assessed directly against X,
 
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
 
(e)   Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early
Termination Date in respect of the relevant Transaction, a party that defaults
in the performance of any payment obligation will, to the extent permitted by
law and subject to Section 6(c), be required to pay interest (before as well as
after judgment) on the overdue amount to the other party on demand in the same
currency as such overdue amount, for the period from (and including) the
original due date for payment to (but excluding) the date of actual payment, at
the Default Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. If, prior to the occurrence
or effective designation of an Early Termination Date in respect of the relevant
Transaction, a party defaults in the performance of any obligation required to
be settled by delivery, it will compensate the other party on demand if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.
 
3.     Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—
 
(a)   Basic Representations.
 
(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;
 
(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
 
(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
 
(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
 
(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
 
 
 

--------------------------------------------------------------------------------

 

(b)    Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.
 
(c)    Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.
 
(d)   Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
 
(e)   Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
 
(f)   Payee Tax Representations. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(f) is accurate and true.
 
4.     Agreements
 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—
 
(a)   Furnish Specified Information. It will deliver to the other party or, in
certain cases under
subparagraph (iii) below, to such government or taxing authority as the other
party reasonably directs:—
 
(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
 
(ii) any other documents specified in the Schedule or any Confirmation; and
 
(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
 
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
 
(b)   Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all
consents of any governmental or other authority that are required to be obtained
by it with respect to this Agreement or any Credit Support Document to which it
is a party and will use all reasonable efforts to obtain any that may become
necessary in the future.
 
(c)   Comply with Laws. It will comply in all material respects with all
applicable laws and orders to
 
which it may be subject if failure so to comply would materially impair its
ability to perform its obligations under this Agreement or any Credit Support
Document to which it is a party.
 
(d)   Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f)
 
to be accurate and true promptly upon learning of such failure.
 
(e)   Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,
 
 
 

--------------------------------------------------------------------------------

 

organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.
 
5.    Events of Default and Termination Events
 
(a)   Events of Default. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—
 
 (i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
 
(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;
 
(iii) Credit Support Default.
 
(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;
 
(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or
 
(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;
 
(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
 
(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);
 
(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however
 
 
 

--------------------------------------------------------------------------------

 

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);
 
(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party: —
 
(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or
 
(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: —
 
(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or
 
(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
 
(b)         Termination Events. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes an
Illegality if the event is specified in (i) below, a Tax Event if the event is
specified in (ii) below or a Tax Event Upon Merger if the event is specified in
(iii) below, and, if specified to be applicable, a Credit Event
 
 
 

--------------------------------------------------------------------------------

 
Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—
 
(i)   Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party): —
 
(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or
 
(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;
 
(ii)      Tax Event. Due to (x) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));
 
(iii)     Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);
 
(iv)    Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in
the Schedule as applying to the party, such party (“X”), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or
 
(v)    Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
 
(c)   Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

 



 
 

--------------------------------------------------------------------------------

 

6.    Early Termination
 
(a)  Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
 
(b) Right to Terminate Following Termination Event.
 
(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.
 
(ii) Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.
 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).
 
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
 
(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.
 
(iv) Right to Terminate. If: —
 
(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or
 
(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
 
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then
 



 
 

--------------------------------------------------------------------------------

 

continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.
 
(c)  Effect of Designation.
 
(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early
 
Termination Date will occur on the date so designated, whether or not the
relevant Event of Default or Termination Event is then continuing.
 
(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).
 
(d)  Calculations.
 
(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.
 
(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.
 
(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.
 
(i) Events of Default. If the Early Termination Date results from an Event of
Default: —
 
(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.
 
(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.
 
(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 



 
 

--------------------------------------------------------------------------------

 

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.
 
(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.
 
(ii) Termination Events. If the Early Termination Date results from a
Termination Event: —
 
(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.
 
(2) Two Affected Parties. If there are two Affected Parties: —
 
(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and
 
(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).
 
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
 
(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).
 
(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 



 
 

--------------------------------------------------------------------------------

 

7.     Transfer
 
Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: —
 
(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
 
(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).
 
Any purported transfer that is not in compliance with this Section will be void.
 
8.    Contractual Currency
 
(a)  Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.
 
(b)  Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
 
(c)  Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.
 
(d)  Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 



 
 

--------------------------------------------------------------------------------

 

9.     Miscellaneous
 
(a)   Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
 
(b)    Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
 
(c)   Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
 
(d)   Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
 
(e)   Counterparts and Confirmations.
 
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
 
(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.
 
(f)   No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this
Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right, power or privilege will not be presumed to preclude any
subsequent or further exercise, of that right, power or privilege or the
exercise of any other right, power or privilege.
 
(g)   Headings. The headings used in this Agreement are for convenience of
reference only and are not
to affect the construction of or to be taken into consideration in interpreting
this Agreement.
 
10.    Offices; Multibranch Parties
 
(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.
 
(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.
 
(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.
 
11.     Expenses
 
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document

 



 
 

--------------------------------------------------------------------------------

 

to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.
 
12.     Notices
 
(a)   Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—
 
(i) if in writing and delivered in person or by courier, on the date it is
delivered;
 
(ii) if sent by telex, on the date the recipient’s answerback is received;
 
(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);
 
(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or
 
(v) if sent by electronic messaging system, on the date that electronic message
is received,
 
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
 
(b)   Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.
 
13.    Governing Law and Jurisdiction
 
(a)   Governing Law. This Agreement will be governed by and construed in
accordance with the law
specified in the Schedule.
 
(b)   Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—
 
(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and
 
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.
 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
 
(c)   Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any

 



 
 

--------------------------------------------------------------------------------

 

reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.
 
(d)   Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
 
14.     Definitions
 
As used in this Agreement:—
 
“Additional Termination Event” has the meaning specified in Section 5(b).
 
“Affected Party” has the meaning specified in Section 5(b).
 
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
 
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
 
“Applicable Rate” means:—
 
(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
 
(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
 
(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and
 
(d) in all other cases, the Termination Rate.
 
“Burdened Party” has the meaning specified in Section 5(b).
 
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
 
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
 
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
 
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement. “Credit Support Provider” has the meaning specified in
the Schedule.
 
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 



 
 

--------------------------------------------------------------------------------

 

“Defaulting Party” has the meaning specified in Section 6(a).
 
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
 
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
 
“Illegality” has the meaning specified in Section 5(b).
 
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
 
“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.
 
“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.
 
“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.
 
“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have
 



 
 

--------------------------------------------------------------------------------

 

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.
 
“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
 
“Non-defaulting Party” has the meaning specified in Section 6(a).
 
“Office” means a branch or office of a party, which may be such party’s head or
home office.
 
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
 
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
 
“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
 
“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.
 
“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of: —
 
(a)  the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and
 
(b)     such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
 
“Specified Entity” has the meanings specified in the Schedule.
 



 
 

--------------------------------------------------------------------------------

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
 
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.
 
“Stamp Tax” means any stamp, registration, documentation or similar tax.
 
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
 
“Tax Event” has the meaning specified in Section 5(b).
 
“Tax Event Upon Merger” has the meaning specified in Section 5(b).
 
“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).
 
“Termination Currency” has the meaning specified in the Schedule.
 
“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.
 
“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.
 
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
 
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market
 



 
 

--------------------------------------------------------------------------------

 
value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.
 
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 
 
 
THE BANK OF NOVA SCOTIA
 
HALIFAX FUNDING LLC
      By: Corporate Capital Trust, Inc., its         its Designated Manager    
                 
By:
/s/ Jeffrey Kempa
 
By:
/s/ Paul S. Saint-Pierre
Name:
Jeffrey Kempa  
Name:
Paul S. Saint-Pierre Title: Director   Title: Chief Financial Officer
Date:
November 15, 2012  
Date:
November 16, 2012

 
 
 
 

--------------------------------------------------------------------------------

 

 (Multicurrency-Cross Border)
 
ISDA®
International Swap and Derivatives Association, Inc.


SCHEDULE
to the
Master Agreement


dated as of November 15, 2012


between


THE BANK OF NOVA SCOTIA
(“Party A”)



And


Halifax Funding LLC
(“Party B”)


Part 1.  Termination Provisions.


(a)  
 “Specified Entity” means in relation to Party A: none



and in relation to Party B for the purpose of  Section 5(a)(v), (vi), and (vii):
KKR Asset Management LLC (the “KKR”).


(b)
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into (i) between one party to
this Agreement (or any Credit Support Provider of such party or any applicable
Specified Entity of such party) and the other party to this Agreement (or any
Credit Support Provider of such other party or any applicable Specified Entity
of such other party), or (ii) to which Party B (or any Credit Support Provider
of Party B or any applicable Specified Entity of Party B) is a party, which is a
Market Transaction or is identified as a Specified Transaction in the relevant
confirmation.

 
 
“Market Transaction” means (a) any transaction (including an agreement with
respect to any such transaction) which is (i) a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these  transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made and (b) any combination of these transactions.

 
 
19

--------------------------------------------------------------------------------

 
(c) 
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will apply to Party B; provided that (i) the term "Cross Default" is hereby
modified to exclude any default under any agreement or instrument relating to
Specified Indebtedness or the failure to make payment with respect thereto if
such default or failure results solely from non-payment by reason of
governmental or regulatory action (other than any such governmental or
regulatory action resulting from the occurrence of any of the events set out in
Section 5(a)(vii)) and (ii) Section 5(a)(vi) is amended by deleting in the
seventh line thereof the words “,or becoming capable at such time of being
declared,” and adding the following at the end thereof: “; provided, however,
that, notwithstanding the foregoing, an Event of Default will not occur if (i)
the event or condition referred to in Clause (1) above or the failure to pay
referred to in Clause (2) above is caused by an error or omission of an
administrative or operational nature, (ii) funds were available to such party,
Credit Support Provider, or Specified Entity (as the case may be) to enable it
to make the relevant payment when due, and (iii) such relevant payment is made
on or before the third Local Business Day of when originally due and payable.”

 
If such provisions apply:


“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of  Party A's banking business.


“Threshold Amount” means in relation to Party A, an amount equal to 3% of the
total shareholders’ equity of Party A, as specified from time to time in the
most recently published audited financial statements of Party A (or its
equivalent in any other currency) and, in relation to Party B, an amount equal
to 3% of its Net Asset Value.


(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to
Party A and will apply to Party B.



(e)  
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B; provided, however, that if at any time an
Event of Default specified in Section 5(a)(vii) (1), (3), (4), (5), (6) or, to
the extent analogous thereto, (8), with respect to a party has occurred and is
then continuing, and any court, tribunal or regulatory authority with competent
jurisdiction acting pursuant to any bankruptcy or insolvency law or other
similar law affecting such party makes an order which has or purports to have
the effect of prohibiting the other party from designating an Early Termination
Date in respect of all outstanding Transactions at any time after such Event of
Default has occurred and is then continuing, in accordance with Section 6(a),
the "Automatic Early Termination" provision of 6(a) will apply to such party.



(f)
Payments on Early Termination.  For the purpose of Section 6(e), Loss and the
Second Method will apply.



(g)
“Termination Currency” means United States Dollars.



(h)
Additional Event of Default.  The following shall constitute an additional Event
of Default with respect to Party B and following the occurrence of such
additional Event of Default, Party B shall be the Defaulting Party:



Corporate Capital Trust, Inc. ceases to legally and beneficially own 100% of all
classes of equity or other ownership interests in Party B.


(i)
“Additional Termination Event” will apply.



The following shall constitute Additional Termination Events with respect to
Party B and, following the occurrence of any such Additional Termination Event,
Party B shall be the sole Affected Party:


(i)  
Illegality.  A securities regulatory authority having jurisdiction over Party B
or any Specified Entity requires the wind-up, termination, dissolution or
liquidation of Party B or any Specified Entity in whole or in part, or issues a
cease trade order in respect of Party B or any Specified Entity, in accordance
with applicable legislation (each a “Regulatory Event”) and such Regulatory
Event is not stayed, dismissed or repealed within 30 days and, as a result
thereof, Party A concludes, in its reasonable judgment exercised in good faith,
that Party B or any Specified Entity is reasonably expected to be unable to
comply with or perform in the normal course any agreement or obligation to be
complied with or performed by Party B in accordance with the Agreement.



 
20

--------------------------------------------------------------------------------

 
(ii)  
Change of Manager /Lack of Authority. Corporate Capital Trust, Inc. or any legal
successor thereto (the “Manager”) ceases to be the manager of Party B or ceases
to have authority to enter into Transactions, execute Confirmations, exercise
all rights of Party B in respect of Transactions, and direct payments under this
Agreement on behalf of Party B and shall not have been replaced by another
person or entity as to which Party A has not made an objection, having a
reasonable basis, in writing with 10 Business Days following the date on which
Party A is notified of such replacement.



      (iii)
Failure to Comply with Constitutive Documents.  Party B fails to fully comply
with any material term or requirement of the documentation constituting or
governing Party B and as a result thereof, Party A concludes, in its reasonable
judgment, that Party B is unable to comply with or perform in the normal course
any material agreement or obligation to be complied with or performed by it
hereunder.



       (iv)
Manager Event. The occurrence of any event which has had or could reasonably
likely constitute a material adverse change in, or have a material adverse
effect upon, the business, properties, assets, operations, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Manager
and which, in the reasonable opinion of Party A, could result in a material
impairment of the ability of Party B to perform its obligations under this
Agreement or any regulatory or judicial authority with competent jurisdiction
over the Manager (or any successor) initiates any criminal or formal
disciplinary proceeding alleging that the Manager is or has been engaged in
financial fraud or criminal wrongdoing which is reasonably likely to have an
adverse impact on the risk profile of an investor in or lender to Party B.



(v)  
Net Asset Value.  (a) the month-end Net Asset Value of Party B declines 20% or
more from the Net Asset Value of Party B in effect as of the immediately
preceding calendar month-end; (b) the month-end Net Asset Value of Party B
declines 30% or more from the Net Asset Value of Party B in effect as of the
third preceding calendar month-end; (c) the month-end Net Asset Value of Party B
declines 40% or more from the Net Asset Value of Party B as of the twelfth
preceding calendar month-end; or (d) at any time, the Net Asset Value of Party B
is less than 50% of Party B’s Net Asset Value in effect as of the date of this
Agreement or less than 50% of Party B’s Net Asset Value in effect as of the last
day of the preceding calendar year.  For purposes of this provision, all NAV
calculations will include the effects of capital contributions and withdrawals.



(vi)  
Failure to Provide Statements.  Party B fails to comply with its delivery
obligations under Part 3 of this Schedule and such failure is not remedied
within five (5) Local Business Days of the effective date of Party A’s notice to
Party B of such failure.



(vii)  
Non-Compliance with Investment Policies.  Party B fails to comply in any
material respect with the investment policies, strategies, guidelines and
restrictions set forth in Party B’s disclosure document, constituent
documentation or investment management agreement in effect as of the date hereof
(the foregoing policies, strategies, guidelines and restrictions being
hereinafter referred to as the “Investment Policies”) and Party A concludes, in
its reasonable judgment exercised in good faith, that Party B is reasonably
expected to be unable to comply with or perform in the normal course any
agreement or obligation to be complied with or performed by it in accordance
with the Agreement.



 
21

--------------------------------------------------------------------------------

 
(viii)  
Change to Investment Policies.  Party B materially changes the Investment
Policies which prevents Party B from performing its obligations under the
Agreement. For the avoidance of doubt, Party B may engage in loan origination,
although it must remain invested broadly in corporate credit.



(ix)  
Key Employee.  At any time there are fewer than four Key Persons.  For purposes
hereof, a person shall cease to be a Key Person if such person ceases, at any
time, to be partners, members or directors of KKR or perform any investment or
risk assessment function or responsibility in respect of KKR, or ceases to be an
employee of KKR.



“Key Person” means each of Henry R. Kravis, George R. Roberts, Frederick M. 
Goltz, William C. Sonneborn, Erik A. Falk, Christopher A. Sheldon and Scott C.
Nuttall.


(x)  
Change of CCT Investment Manager/Lack of Authority. Both of CNL Fund Advisors
and KKR cease to be an investment manager of Corporate Capital Trust, Inc. or
cease to have authority over the trading and investment activities of Corporate
Capital Trust, Inc. unless a substitute investment manager reasonably acceptable
to Party A, is appointed within fifteen (15) days of the date on which CNL Fund
Advisors and KKR cease to be the investment manager of Corporate Capital Trust,
Inc. or cease to have authority over the trading and investment activities of
Corporate Capital Trust, Inc.





(j)
Failure to Pay.  The word “third” in the third line of Section 5(a)(i) of this
Agreement is deleted and replaced by the word “second”.



(k)
Additional Definitions.  For the purposes of this Agreement, the following
definition shall apply:



“Net Asset Value” means, as of the relevant date, (1) the total value of all
assets (“Total Assets”) minus the total value of all liabilities of Party B, as
calculated in accordance with accounting principles generally accepted in the
United States of America (“GAAP”).


Part 2.  Tax Representations.


(a)
Payer Tax Representations.  For the purpose of Section 3(e) of this Agreement,
Party A and Party B will make the following representation:



Subject to the provisions of FATCA Withholding Taxes, it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under Section
2(e), 6(d)(ii) or 6(e) of this Agreement) to be made by it to the other party
under this Agreement.  In making this representation, it may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of this Agreement, (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) and the accuracy and effectiveness of any document provided
by the other party pursuant to Section 4(a)(i) or 4(a)(iii) and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d),
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position. For this purpose, “FATCA Withholding Taxes” means any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code ("FATCA Withholding Tax")


 
22

--------------------------------------------------------------------------------

 
(b)
Payee Tax Representations.



 
(i)
For the purpose of Section 3(f), Party A will make the following
representations:




 
1.  
It is a chartered bank organized under the laws of Canada.



 
2.
It is or upon effectiveness of FATCA will be FATCA compliant (either by
registration with the IRS or participation in an Intergovernmental
Agreement.  FATCA for this purpose  means the U.S. Foreign Account Tax
Compliance Act.

 
 
 
(ii)
For the purpose of Section 3(f), Party B will make the following
representations:




 
1.  
 It is company with limited liability incorporated and existing under the laws
of the State of Delaware.

 


Part 3.  Agreement to Deliver Documents.


For the purpose of Sections 4(a)(i) and 4(a)(ii), each party agrees to deliver
the following documents, as applicable:-


(a)
Tax forms, documents or certificates to be delivered are:



Party required
to deliver
document
 
Form/Document/Certificate
Date by which
To be delivered
Party A
U.S. Internal Revenue Service Form W-8 BEN (or any successor form thereto).
(i) Upon or prior to execution of this Agreement, (ii) promptly upon reasonable
demand by the other party and (iii) promptly upon learning that any such
form  previously provided by the relevant party  has become obsolete or
incorrect
Party A and Party B
Any form or document accurately completed and in a manner reasonably
satisfactory to the other party that may be required or reasonably requested for
the purpose of complying with Sections 1471 through 1474 of the Code (as defined
below), any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entering into in connection with the implementation
of such Sections of the Code. Notwithstanding anything in this Agreement to the
contrary, each party agrees to deliver any form or document that may be required
or reasonably requested to identify tax status with respect to the matters
described in the previous sentence (a “FATCA withholding certificate”),  with
any such FATCA withholding certificate to be completed in a manner reasonably
satisfactory to the other party.
Promptly upon reasonable demand by the other party.

 
 
23

--------------------------------------------------------------------------------

 
(b)           Other documents to be delivered:



 
Party
required
to deliver
document
 
Form/
Document/
Certificate
 
 
Date by which
To be delivered
 
 
Covered by
Section 3(d)
Representation
Party A
and Party B
 
Certificate of Incumbency
Upon the execution and delivery of this Agreement and promptly upon reasonable
request prior to the execution and delivery of any applicable Confirmation.
 
Yes
Party B
Full Trading Authorization, in a form set out in Schedule A attached hereto.
 
Upon execution of this Agreement.
Yes

 


 
Party B
 
Board Resolution authorizing the execution, delivery and performance of this
Agreement by Party B in a form reasonably satisfactory to Party A.
 
 
Upon execution of this Agreement
 
No
Party B
 
(i) Unaudited financial statement of Party B’s Total Assets and Net Asset Value
as of the end of each calendar month in a form reasonably satisfactory to Party
A, and (ii) unaudited statement as to the funded capital contributions of the
sole owner of Party B.
 
Within 30 calendar days after the last day of each month; subject to timely
receipt of information from Party A necessary to prepare such statement and
calculations
Yes
Party B
 
Unaudited financial statement of (i) Party B’s Total Assets and Net Asset as of
the end of such fiscal year, and (ii) Party B’s statement of operations for such
fiscal year prepared in accordance with GAAP.
 
As soon as available and in any event within 120 calendar days after the end of
each fiscal year of Party B.
Yes
Party B
Party B agrees to supply additional information about the financial condition of
Party B upon reasonable request by Party A, provided, however, such information
is not required to be prepared in accordance with GAAP.
Within 10 business days of request made by Party A.
 

 
 
24

--------------------------------------------------------------------------------

 




Part 4


Miscellaneous


(a)           Addresses for Notices.  For the purpose of Section 12(a) of this
Agreement:


All notices or communications to a party, with respect to a particular
Transaction, shall be sent to the address or facsimile number reflected in the
Confirmation for that Transaction; provided, however, that all notices in
respect of Sections 5, 6, 9(b) or 13(c) of this Agreement shall also be directed
to such party’s Office as specified below:


(i)           Address for notices or communications to Party A:
 

Address: 40 King Street West, Scotia Plaza, 64th Floor      Toronto, Ontario    
  Canada       M5H 1H1     Attention:   Global Markets Documentation           
Facsimile No.:   (416) 866-7767             Telephone No.:  (416) 866-6613   

 
(ii)           Addresses for notices or communications to Party B:
 

Address: Halifax Funding LLC     C/o Corporate Capital Trust     C/o CNL Fund
Advisors Company     450 South Orange Ave     Orlando, FL 32801               
Attention: General Counsel     Chief Financial Officer          Facsimile No.:
(407) 540-7653           Telephone No.: (866) 745-3797  

     With mandatory copy to:

 

Address: c/o KKR Asset Management LLC     555 California Street, 50th Floor    
San Francisco, CA 94104               Attention: General Counsel        
 Facsimile No.: (415) 391-3077           Telephone No.: (415) 315-3620


(b)           Process Agent.  For the purpose of Section 13(c) of this
Agreement:
 
Party A appoints as its Process
Agent:                                                               Not
applicable.
Party B appoints as its Process
Agent:                                                                Halifax
Funding LLC is:  National Registered Agents, Inc., 160 Greentree Drive, Suite
101, Dover, Delaware 19904.


(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement.



(d)           Multibranch Party.  For the purpose of Section 10(c) of this
Agreement:


Party A is a Multibranch Party and shall be acting out of its New York and
Toronto Offices.
 
 
25

--------------------------------------------------------------------------------

 
Party B is not a Multibranch Party


(e)
Calculation Agent.  The Calculation Agent is Party A unless otherwise agreed in
a Confirmation in respect to the relevant Transaction. If at any time an Event
of Default is continuing with respect to a party hereto, then, the other party
hereto or an independent third party selected by that other party will act as
Calculation Agent.



 
Where a calculation or determination by the Calculation is disputed in good
faith, the calculation shall be performed by a third party mutually agreed and
appointed by Party A and Party B (the “Substitute Calculation Agent”).  If the
parties are unable to agree on a Substitute Calculation Agent on or before the
second Business Day following the date on which notice of the dispute is given
to the Calculation Agent, each of Party A and Party B shall promptly elect an
independent dealer, and such independent dealer shall agree on a third party,
who shall be deemed to be the Substitute Calculation Agent.  Subject to the
foregoing, all determinations and calculations by the Substitute Calculation
Agent will be binding and conclusive in the absence of manifest error. The
parties acting as Substitute Calculation Agent shall also be asked to advise
whether the Calculation Agent’s original determination was reasonable in the
circumstances of this trade and such calculation.  If a majority of such parties
opine that the Calculation Agent’s original calculation was reasonable as
aforesaid, the costs of the parties acting as Substitute Calculation Agent will
be borne by the party who is not acting as Calculation Agent. If a majority of
such parties opine that the Calculation Agent’s original calculation was not
reasonable as aforesaid, the costs of the parties acting as Substitute
Calculation Agent will be borne by party acting as Calculation Agent.




 
The parties hereto agree that the terms of this Part 4(e) (the “Calculation
Agent Provision”) may not be amended or modified by a Confirmation executed
between the parties pursuant to this Agreement unless such Confirmation
indicates the parties’ intent to modify, amend or supersede the Calculation
Agent Provision.



 
The failure of the Calculation Agent to comply with or perform any of its
agreements or obligations as Calculation Agent will not constitute an Event of
Default pursuant to Section 5(a)(ii) of the Agreement with respect to such party
and the sole remedy of the other party with respect to such failure will be the
right, upon notice to the Calculation Agent and provided that such failure is
then continuing, to designate itself or a third party as a replacement
Calculation Agent.



(f)
Credit Support Document.  Details of any Credit Support Document:



In relation to Party A:                                           Not
applicable                                
        In relation to Party B:
(i) the Credit Support Annex, dated November 15, 2012, between Party A and Party
B, and (ii) the Custodian Agreement, dated November 15, 2012, among Party A,
Corporate Capital Trust, Inc., Party B and The Bank of Nova Scotia Trust Company
of New York.



(g)
Credit Support Provider.  Credit Support Provider means:



        In relation to Party A:
Not applicable.

        In relation to Party B:
Not applicable.



(h)
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York (including Section 5-1401 and 5-1402 but
otherwise without reference to the choice of law doctrine).



(i)
“Affiliate” will have the meaning specified in Section 14; provided that for
Party B, “Affiliate” shall mean: none.



 
26

--------------------------------------------------------------------------------

 
 
Part 5


Other Provisions


(a)
ISDA Definitions.  Reference is hereby made to the 2006 ISDA Definitions ( the
“ISDA Definitions”) as published by the International Swaps and Derivatives
Association, Inc., which are hereby incorporated by reference herein.  Any terms
used and not otherwise defined herein, which are contained in the ISDA
Definitions shall have the meaning set forth therein.  In the event of any
inconsistency between the provisions of this Agreement and the ISDA Definitions,
the provisions of this Agreement shall prevail.  For the purpose of this
Agreement, the expression “Swap Transaction” as used in the ISDA Definitions
shall be read to mean “Transactions”.

 
(b)
Scope of Agreement.  Notwithstanding any other provision hereof, only the total
return basket swap transaction entered into between Party A and Party B pursuant
to a Confirmation, dated November 15, 2012 shall constitute a “Transaction”
under this Agreement and shall be subject to, governed by, and construed in
accordance with the terms of this Agreement.



(c)
Inconsistency.  In the event of any inconsistency between any of the following
documents, the relevant document first listed below shall govern: (i) a
Confirmation; (ii) this Schedule and “Paragraph 13 – Elections & Variables” to
the ISDA Credit Support Annex (as applicable); (iii) the ISDA Definitions; and
(iv) the printed form of ISDA Master Agreement and ISDA Credit Support Annex (as
applicable).



(d)
Illegality.  For the purpose of Section 5(b)(i), the obligation of a party to
comply with any directive issued or given by any government agency or authority
with competent jurisdiction which has the result referred to in Section 5(b)(i)
will be deemed to be an “Illegality”.



(e)
Set-Off.
Section 6 will be amended by adding the following as Section 6(f):



“(f)           Set Off. Any amount (the “Early Termination Amount”) payable to
one party (the “Payee”) by the other party (the “Payer”) pursuant to Section
4(D) of the TRS Confirmation or Section 6(e) (as applicable), in circumstances
where there is a Defaulting Party or one Affected Party in the case where a
Termination Event under Section 5(b)(iv) or Section 5(b)(v) (if applicable) has
occurred, will, at the option of the party (“X”) other than the Defaulting Party
or the Affected Party (“Y”) (and without prior notice to Y), be reduced by its
set-off against any amount(s) (the “Other Agreement Amount”) payable (whether at
such time or in the future or upon the occurrence of a contingency) by the Payee
to the Payer (irrespective of the currency, place of payment or booking office
of the obligation) under any other agreement(s) between the Payee and the Payer
or instrument(s) or undertaking(s) issued or executed by one party to, or in
favour of, the other party (and the Other Agreement Amount will be discharged
promptly and in all respects to the extent it is so set-off). X will give notice
to Y of any set-off effected under this Section 6(f).


For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party is able, acting in a reasonable manner and in good faith, to purchase the
relevant amount of such currency.


If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.  X will give notice to the
other party of any set-off effected pursuant to this provision.


Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).


 
27

--------------------------------------------------------------------------------

 
(f)
Form of Agreement.  The parties hereto agree that the text of the body of the
Agreement is intended to be the printed form of the 1992 ISDA Master Agreement
(Multicurrency – Cross Border) version as published by the International Swaps
and Derivatives Association, Inc.



(g)
Relationship Between Parties. Each party will be deemed to represent to the
other on the day on which it enters into a Transaction that (absent a written
agreement between the parties that expressly imposes affirmative obligations to
the contrary for the Transaction):



(i)           Non-Reliance. It is acting for its own account, and it has made
its own independent decisions to enter into that Transaction and as to whether
that Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisors as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of that Transaction.


(ii)           Assessment and Understanding. It is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction. It is also capable of assuming and assumes, the risks
of that Transaction.


(iii)           Status of Parties. The other party is not acting as a fiduciary
for or as an advisor to it in respect of that Transaction.


(iv)           No Agency.  It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity.


(v)           Hedging.  It understands and acknowledges that the other party
may, either in connection with entering into a Transaction or from time to time
thereafter, engage in open market transactions that are designed to hedge or
reduce the risks incurred by it in connection with such Transaction and that the
effect of such open market transactions may be to affect or reduce the value of
such Transaction.


(vii)           Eligible Contract Participant.  Each party represents to the
other party (which representation will be deemed to be repeated by each party on
each date on which a Transaction is entered into) that it is an “eligible
contract participant”, as defined in the Commodity Exchange Act, as amended.


(viii)           Commitment to Unwind.  Neither party has committed to unwind
that Transaction.


(h)
Additional Representations of Party B.  In addition to the representations of
Party B under Sections 3 and 4 of this Agreement, Party B represents and
warrants to Party A (which representations will be deemed to be repeated by
Party B on each date on which a Transaction is entered into with Party B) and
agrees that:



 
(i)
Absence of Certain Events. To the knowledge of Party B, no Event of Default,
Potential Event of Default or Termination Event with respect to the Fund has
occurred and is continuing and no such event or circumstance would occur as a
result of entering into or performance of the obligations of the Fund under this
Agreement.



 
(ii)
Authorization of KKR.  KKR is duly authorized to conduct the trading and
investment activities of Party B (including, without limitation, the authority
to enter into Transactions, execute Confirmations, exercise all rights of Party
B in respect of Transactions, and direct payments under this Agreement on behalf
of Party B).




 
(iii)  
ERISA.  It continuously represents that it is not (i) an Employee Benefit Plan
(as defined under Title I of ERISA; a “plan” that is subject to the prohibited
transaction provisions of Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) or “benefit plan investor” (as defined under Section 3(42)
of ERISA) (hereinafter an “ERISA Plan”), or a governmental plan subject to any
federal, state or local law  that is substantially  similar to Section 406 of
ERISA or Section 4975 of the Code, (ii)  in connection with any Transaction
under this Agreement, a person acting on behalf of, or using funds that
constitute, directly or indirectly, the assets of an ERISA Plan or a government
plan.



 
28

--------------------------------------------------------------------------------

 
(i)
Waiver of Tax Confidentiality.  Notwithstanding anything herein to the contrary,
Party A and Party B and each of their respective employees, representatives or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and the tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to such party relating to such tax treatment and tax structure
insofar as such treatment and/or structure relates to an income tax strategy
provided to one party hereto by the other party hereto and their respective
subsidiaries.



(j)
WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY CREDIT
SUPPORT DOCUMENT.  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY OR ANY CREDIT SUPPORT PROVIDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND PROVIDE FOR ANY CREDIT SUPPORT DOCUMENT, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



(m)
Recordings of Conversations.  Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel, and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

 
(n)
Limitation of Liability.  No party shall be required to pay or be liable for
special, punitive, exemplary, incidental, consequential, or indirect damages
(whether or not arising from its negligence) to any other party.

 
(o)
General Conditions.  If a party (A) exercises its rights in connection with
Section 2(a)(iii) and elects not to make any payment or delivery specified in a
Confirmation to be made by it for thirty (30) Local Business Days, and (B) does
not designate an Early Termination Date in connection with such Event of
Default, Potential Event of Default or Condition Precedent, then the other party
to this Agreement shall have the right to designate an Early Termination Date in
connection with this Agreement.

 
(p)
Limited Recourse.  Notwithstanding any other provision of this Agreement, Party
A hereby acknowledges and agrees that it shall have recourse solely to the
assets of Party B.  Without limiting the generality of the foregoing, in no
event shall Party A or any of Party A’s Affiliates have recourse, whether by
set-off or otherwise, with respect to any such amounts owed or liabilities
incurred, to or against (a) any assets of any person or entity (including
without limitation, any person or entity whose account is under the management
of KKR or CNL Fund Advisors Company (CNL”)) other than Party B or (b) any assets
of the Manager, KKR, CNL or any affiliate of the Manager, KKR or CNL.

 
[Remainder of page intentionally left blank]

 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized representative(s) as of the date hereof.


THE BANK OF NOVA SCOTIA
HALIFAX FUNDING LLC
 
By:  Corporate Capital Trust, Inc., its Designated Manager
       
By:  /s/ Jeffrey Kempa________________
By:  /s/ Paul S. Saint-Pierre_______________________
Name:  Jeffrey Kempa
Name:  Paul S. Saint-Pierre
Title:  Director
 
 
By:  ______________________________
Title:  Chief Financial Officer
 
 
 
Name:
Title:
 

 
 

 
30

--------------------------------------------------------------------------------

 

 
SCHEDULE A


Form of Trading Authorization


HALIFAX FUNDING LLC
C/O Corporate Capital Trust
C/O CNL Fund Advisors Company
450 South Orange Ave
Orlando, FL  32801




 November 15, 2012


The Bank of Nova Scotia
44 King Street West
Toronto, Ontario
M5H 1H1


Dear Sirs:


Re: Full Trading Authorization


The undersigned hereby confirms that it has authorized Corporate Capital Trust,
Inc. (the “Manager”), as its agent and attorney-in-fact, to enter into with you,
from time to time, “Transactions” (as defined in the ISDA Master Agreement,
dated as of November 15, 2012, between the undersigned and you.  The undersigned
understands, acknowledges and agrees that such Transactions shall be entered
into in the name of the undersigned and for its account and risk, to the same
extent and with the same force and effect as if the undersigned had entered into
each such Transaction directly.


You are hereby authorized and directed to follow the instructions of the Manager
in every respect concerning the Transactions and all matters related thereto,
and, without limitation of the foregoing, to make or receive payments and/or
transfers or deliveries of securities or other property with respect to any
Transaction, all in accordance with the Manager’s instructions.  The undersigned
hereby agrees that you shall have no liability to the undersigned arising out of
or related to any actions taken or not taken by you in reliance on the
instructions of the Manager, with respect to any Transaction, and the
undersigned hereby expressly waives any claims or causes of action it might
otherwise be entitled to assert in connection therewith provided, however, that
such waiver does not include errors made by you or the result of action taken by
you which result solely from your gross negligence, fraud or willful misconduct.


The undersigned expressly acknowledges, represents, warrants and agrees that (a)
the Manager will be solely responsible for all investment or trading decisions
made with respect to the Transactions; (b) you are in no way responsible for the
actions or inactions of the Manager in connection with the Transactions and you
do not, by implication or otherwise, endorse the Manager or its trading
strategies or activities undertaken on behalf of the undersigned; (c) the
undersigned will be solely responsible for monitoring the Transactions and the
activities of the Manager on behalf of the undersigned, and you will have no
responsibility whatsoever with respect thereto; (d) the Transactions entered
into by the Manager on behalf of the undersigned involves a high degree of risk
and could expose the undersigned to significant losses; and (e) the undersigned
is capable of understanding and evaluating such risks and is financially able to
bear, and does bear, such risks.


This authorization (a) is continuing and shall remain in full force and effect
until your receipt of written notice of the undersigned’s revocation thereof,
which revocation shall not affect any obligations (contingent or otherwise)
existing prior to the date of your receipt of such revocation; (b) shall inure
to the benefit of you, your successors and assigns; (c) shall be binding upon
the undersigned and its legal representatives; (d) shall be governed and
construed in accordance with the laws of the State of New York in all respects;
and (e) shall be in addition to (and shall in no way limit or restrict) any
rights which you may have at law.


 


Yours truly,        HALIFAX FUNDING LLC   
By: Corporate Capital Trust, Inc., its Designated Manager
           
By:
/s/ Paul S. Saint-Pierre
 
Name:
Paul S. Saint-Pierre   
Title:
Chief Financial Officer   



--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ISDA®
 
International Swaps and Derivatives Association, Inc.
 
CREDIT SUPPORT ANNEX
 
to the Schedule to the
 
ISDA MASTER AGREEMENT
 
 
dated as of  NOVEMBER 15, 2012
 
between
 

 THE BANK OF NOVA SCOTIA and   HALIFAX FUNDING LLC             (“Party A”)
(“Party B”)

 
 
This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
 
Accordingly, the parties agree as follows:—
 
Paragraph 1. Interpretation
 
(a)  Definitions and Inconsistency. Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs are to Paragraphs
of this Annex. In the event of any inconsistency between this Annex and the
other provisions of this Schedule, this Annex will prevail, and in the event of
any inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.
 
(b)  Secured Party and Pledgor. All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.
 
Paragraph 2. Security Interest
 
Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by
either party.


 



 
1

--------------------------------------------------------------------------------

 

Paragraph 3. Credit Support Obligations
 
(a) Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Secured Party on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer Amount,
then the Pledgor will Transfer to the Secured Party Eligible Credit Support
having a Value as of the date of Transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise specified
in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for any
Valuation Date will equal the amount by which:
 
(i) the Credit Support Amount
 
exceeds
 
(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.
 
(b) Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds the Secured Party’s Minimum Transfer Amount,
then the Secured Party will Transfer to the Pledgor Posted Credit Support
specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
“Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:
 
(i) the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party exceeds
 
(ii) the Credit Support Amount.
 
“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.
 
Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions
 
(a)   Conditions Precedent. Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the
Secured Party under Paragraphs 3, 4(d)(ii), 5 and 6(d) is subject to the
conditions precedent that:
 
(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and
 
(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.
 
(b)   Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the
 
Transfer of Eligible Credit Support or Posted Credit Support is made by the
Notification Time, then the relevant Transfer will be made not later than the
close of business on the next Local Business Day; if a demand is made after the
Notification Time, then the relevant Transfer will be made not later than the
close of business on the second Local Business Day thereafter.
 
(c)   Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).

 



 
2

--------------------------------------------------------------------------------

 

(d)      Substitutions.
 
(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the “Substitute Credit Support”); and
 
(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in Paragraph
13 (the “Substitution Date”); provided that the Secured Party will only be
obligated to Transfer Posted Credit Support with a Value as of the date of
Transfer of that Posted Credit Support equal to the Value as of that date of the
Substitute Credit Support.
 
Paragraph 5. Dispute Resolution
 
If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:
 
(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:
 
(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
 
(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and
 
(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.
 
(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.
 
Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
 



 
3

--------------------------------------------------------------------------------

 

Paragraph 6. Holding and Using Posted Collateral
 
(a)   Care of Posted Collateral. Without limiting the Secured Party’s rights
under Paragraph 6(c), the Secured
 
Party will exercise reasonable care to assure the safe custody of all Posted
Collateral to the extent required by applicable law, and in any event the
Secured Party will be deemed to have exercised reasonable care if it exercises
at least the same degree of care as it would exercise with respect to its own
property. Except as specified in the preceding sentence, the Secured Party will
have no duty with respect to Posted Collateral, including, without limitation,
any duty to collect any Distributions, or enforce or preserve any rights
pertaining thereto.
 
(b)   Eligibility to Hold Posted Collateral; Custodians.
 
(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian. The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.
 
(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.
 
(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.
 
(c)   Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and
without limiting the rights and obligations of the parties under Paragraphs 3,
4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an
Affected Party with respect to a Specified Condition and no Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then the Secured Party
will, notwithstanding Section 9-207 of the New York Uniform Commercial Code,
have the right to:
 
(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and
(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.
 
For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.
 
(d)   Distributions and Interest Amount.
 
(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).
 



 
4

--------------------------------------------------------------------------------

 

(ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.
 
Paragraph 7. Events of Default
 
For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:
 
(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;
 
(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or
 
(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.
 
Paragraph 8. Certain Rights and Remedies
 
(a) Secured Party’s Rights and Remedies. If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:
 
(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;
 
(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;
 
(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and
 
(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.
 
Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.

 



 
5

--------------------------------------------------------------------------------

 

(b) Pledgor’s Rights and Remedies. If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):
 
(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;
 
(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;
 
(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and
 
(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:
 
(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and
 
(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.
 
(c) Deficiencies and Excess Proceeds. The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; the
Pledgor in all events will remain liable for any amounts remaining unpaid after
any liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).
 
(d) Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.
 
Paragraph 9. Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:
 
(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;
 
(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;
 
(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and
 
(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.

 



 
6

--------------------------------------------------------------------------------

 

Paragraph 10. Expenses
 
(a)  General. Except as otherwise provided in Paragraphs 10(b) and 10(c), each
party will pay its own costs
 
and expenses in connection with performing its obligations under this Annex and
neither party will be liable for any costs and expenses incurred by the other
party in connection herewith.
 
(b)  Posted Credit Support. The Pledgor will promptly pay when due all taxes,
assessments or charges of any nature that are imposed with respect to Posted
Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).
 
(c)  Liquidation/Application of Posted Credit Support. All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted Credit Support
under Paragraph 8 will be payable, on demand and pursuant to the Expenses
Section of this Agreement, by the Defaulting Party or, if there is no Defaulting
Party, equally by the parties.
 
Paragraph 11. Miscellaneous
 
(a)  Default Interest. A Secured Party that fails to make, when due, any
Transfer of Posted Collateral or the
 
Interest Amount will be obligated to pay the Pledgor (to the extent permitted
under applicable law) an amount equal to interest at the Default Rate multiplied
by the Value of the items of property that were required to be Transferred, from
(and including) the date that Posted Collateral or Interest Amount was required
to be Transferred to (but excluding) the date of Transfer of that Posted
Collateral or Interest Amount. This interest will be calculated on the basis of
daily compounding and the actual number of days elapsed.
 
(b)  Further Assurances. Promptly following a demand made by a party, the other
party will execute, deliver,
 
file and record any financing statement, specific assignment or other document
and take any other action that may be necessary or desirable and reasonably
requested by that party to create, preserve, perfect or validate any security
interest or lien granted under Paragraph 2, to enable that party to exercise or
enforce its rights under this Annex with respect to Posted Credit Support or an
Interest Amount or to effect or document a release of a security interest on
Posted Collateral or an Interest Amount.
 
(c)  Further Protection. The Pledgor will promptly give notice to the Secured
Party of, and defend against,
 
any suit, action, proceeding or lien that involves Posted Credit Support
Transferred by the Pledgor or that could adversely affect the security interest
and lien granted by it under Paragraph 2, unless that suit, action, proceeding
or lien results from the exercise of the Secured Party’s rights under Paragraph
6(c).
 
(d)  Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.
 
(e)  Demands and Notices. All demands and notices made by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.
 
(f)  Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph
 
13 also may be specified in one or more Confirmations or other documents and
this Annex will be construed accordingly.

 



 
7

--------------------------------------------------------------------------------

 

Paragraph 12. Definitions As used in this Annex:—
 
“Cash” means the lawful currency of the United States of America.
 
“Credit Support Amount” has the meaning specified in Paragraph 3.
 
“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.
 
“Delivery Amount” has the meaning specified in Paragraph 3(a).
 
“Disputing Party” has the meaning specified in Paragraph 5.
 
“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.
 
“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.
 
“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).
 
“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
 
“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:
 
(x) the amount of that Cash on that day; multiplied by
 
(y) the Interest Rate in effect for that day; divided by
 
(z) 360.
 
“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.
 
“Interest Rate” means the rate specified in Paragraph 13.
 
“Local Business Day”, unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.
 



 
8

--------------------------------------------------------------------------------

 

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.
 
“Notification Time” has the meaning specified in Paragraph 13.
 
“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.
 
“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.
 
“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
 
“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.
 
“Posted Credit Support” means Posted Collateral and Other Posted Support.
 
“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.
 
“Resolution Time” has the meaning specified in Paragraph 13.
 
“Return Amount” has the meaning specified in Paragraph 3(b).
 
“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.
 
“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.
 
“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).
 
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
 
“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.
 
“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:
 
(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;
 
(ii) in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;
 
(iii) in the case of securities that can be paid or delivered by book-entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient; and
 
(iv) in the case of Other Eligible Support or Other Posted Support, as specified
in Paragraph 13.

 



 
9

--------------------------------------------------------------------------------

 

“Valuation Agent” has the meaning specified in Paragraph 13.
 
“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.
 
“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.
 
“Valuation Time” has the meaning specified in Paragraph 13.
 
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5
in the case of a dispute, with respect to:

 
(i)  Eligible Collateral or Posted Collateral that is:
 
(A) Cash, the amount thereof; and
 
(B) a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation    Percentage, if any;
 
(ii)   Posted Collateral that consists of items that are not specified as
Eligible Collateral, zero; and
 
(iii) Other Eligible Support and Other Posted Support, as specified in Paragraph
13.
 
 
 
THE BANK OF NOVA SCOTIA
 
HALIFAX FUNDING LLC
      By: Corporate Capital Trust, Inc., its          its Designated Manager    
                 
By:
/s/ Jeffrey Kempa
 
By:
/s/ Paul S. Saint-Pierre
Name/Title:
Jeffrey Kempa /  Director  
Name/Title:
Paul S. Saint-Pierre          Chief Financial Officer
Date:
November 15, 2012   
Date:
 November 16, 2012 

 



 
10

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

“Paragraph 13 – Elections & Variables”
to the
ISDA CREDIT SUPPORT ANNEX
to the Schedule to the
1992 ISDA Master Agreement


dated as of November 15, 2012


between


The Bank of Nova Scotia
 (“Party A”)
       and
Halifax Funding LLC
 (“Party B”)





Paragraph 13. Elections and Variables


(a)
Security Interest for “Obligations”.  The term “Obligations” as used in this
Annex includes the following additional obligations:



With respect to Party A: none
With respect to Party B: none
 
 

(b)
Credit Support Obligations.



 
(i)  Delivery Amount, Return Amount and Credit Support Amount.



 
(A)   “Delivery Amount” has the meaning specified in Paragraph 3(a).



 
(B)   “Return Amount” has the meaning specified in Paragraph 3(b). Party A’s
obligation to transfer any Return Amount is subject to all conditions specified
in any Confirmation.

 
 
(C)
“Credit Support Amount” means, for any Valuation Date (i) the Secured Party’s
Exposure for that Valuation Date plus (ii) the aggregate of all Independent
Amounts applicable to the Pledgor, if any, minus (iii) the Pledgor’s Threshold;
provided, however, that (x) in the case where the sum of the Independent Amounts
applicable to the Pledgor exceeds zero, the Credit Support Amount will not be
less than the sum of all Independent Amounts applicable to the Pledgor and (y)
in all other cases, the Credit Support Amount will be deemed to be zero whenever
the calculation of Credit Support Amount yields an amount less than zero.



 
(ii) Eligible Collateral.  The following items will qualify as ”Eligible
Collateral” for the party specified:



Eligible Collateral
Party A
Party B
Valuation
Percentage
    Cash
 
n/a
X
100%



(iii) Other Eligible Support.  The following items will qualify as “Other
Eligible Support” for the party specified: no Other Eligible Support specified.


 
(iv) Thresholds.



 
(A)
“Independent Amount” means with respect to Party A, Not Applicable, and with
respect to Party B, the amount as may be specified in a Confirmation

 
 
11 

--------------------------------------------------------------------------------

 
 
                            (B)
“Threshold” means with respect to Party A, infinity, and means with respect to
Party B, USD 0.00.



                           (C)
“Minimum Transfer Amount” means with respect to a party, USD 250,000; provided,
however, that if an Event of Default has occurred and is continuing with respect
to a party, the Minimum Transfer Amount with respect to such party shall be USD
0.00.



 
 (D)    Rounding.  The Delivery Amount and the Return Amount will be rounded up
and down respectively to the nearest integral multiple of USD 10,000.



(c)
Valuation and Timing.



 
(i)   “Valuation Agent” means Party A unless there has occurred and is
continuing any Event of Default, Potential Event of Default or Additional
Termination Event with respect to Party A, in which case Party B shall be the
Valuation Agent.



 
(ii)   “Valuation Date” means any Local Business Day.



 
(iii)  “Valuation Time” means the close of business in the city of the Valuation
Agent on the Local Business Day immediately preceding the Valuation Date or date
of calculation, as applicable; provided that the calculations of Value and
Exposure will be made as of approximately the same time on the same date.



 
(iv)   “Notification Time” means 11:00 a.m., New York time, on a Local Business
Day.



(d)
Conditions Precedent and Secured Party’s Rights and Remedies.  The following
Termination Event(s) will be a “Specified Condition” to Party B’s obligations,
as Pledgor, to Transfer Eligible Credit Support:  none.  The following
Termination Event(s) will be a “Specified Condition” to Party A’s obligation, as
Secured Party, to Transfer Posted Credit Support:  Illegality, Credit Event Upon
Merger and each Additional Termination Event.



(e)           Substitution.


(i)           “Substitution Date” has the meaning specified in Paragraph
4(d)(ii).


(ii)           “Consent”.  If specified here as applicable, then the Pledgor
must obtain the Secured Party’s consent for any substitution pursuant to
Paragraph 4(d): not applicable


 
 
Dispute Resolution.



 
Paragraph 5 of this Annex shall not apply.



(g)           Holding and Using Posted Collateral.


(i)
Eligibility to Hold Posted Collateral; Custodians.   Notwithstanding Paragraph
6(b)(i), Party A shall hold Posted Collateral pursuant to Paragraph 6(b) only
through The Bank of Nova Scotia Trust Company of New York (notwithstanding
Paragraph 6(b)(i), the “Custodian”) subject to the provisions of the Custodian
Agreement (as defined below).



 
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply.
Party A shall not exercise its rights under the Custodian Agreement to instruct
the Custodian to release Pledged Property (as defined below) as directed by
Party A unless and until an amount is owing by Party B pursuant to the terms of
the Agreement or any outstanding Transaction or an Event of Default or
Termination Event with respect to Party B has occurred and is continuing or an
Early Termination Date has been designated as the result of an Event of Default
or Termination Event with respect to Party B.



 
12

--------------------------------------------------------------------------------

 
 
(h)
Distributions and Interest Amount.
 



 
(i)   Interest Rate.  “Interest Rate” means zero.



 
(ii)  Transfer of Interest Amount.  Not Applicable.



 
(iii) Alternative to Interest Amount. Not Applicable.



(i)
Additional Representations. None



(j)
Other Eligible Support and Other Posted Support. None



(k)
   Demands and Notices.
.



All demands, specifications and notices under this Annex will be made as
follows:


                 Party A:
 



The Bank of Nova Scotia
Wholesale Banking Operations - Derivatives
720 King Street West, 4th Floor
Toronto, Ontario, Canada
Attention:  Senior Manager - Wholesale Banking Operations
Telephone No.:  (416) 866-7502
Facsimile No.: (416) 866-6865.


With respect to Party B:


Halifax Funding LLC
C/o Corporate Capital Trust
C/o CNL Fund Advisors Company
450 South Orange Ave
Orlando, FL 32801
 
 
Attention:  General Counsel
Chief Financial Officer
Facsimile:   (407) 540-7653
Telephone:  (866) 745-3797


With mandatory copy to:

c/o KKR Asset Management LLC
555 California Street, 50th Floor
San Francisco, CA 94104
Attention: General Counsel
Telephone No.: (415) 315-3620
Facsimile No.: (415) 391-3077


(l)
    Addresses for Transfers.
 



                With respect to Party A:   As Party B may be notified from time
to time by Party A
 



                With respect to Party B:    As Party A may be notified from time
to time by Party B
 



 
13

--------------------------------------------------------------------------------

 
(m)
Other Provisions.
 



 
(i)
Secured Party and Pledgor.  Notwithstanding anything to the contrary in this
Annex,

(i)            
the term “Secured Party” as used in this Annex means only Party A;

(ii)           
the term “Pledgor” as used in this Annex means only Party B;

(iii)           
only Party B makes the pledge and grant in Paragraph 2, the acknowledgement in
the final sentence of Paragraph 8(a) and the representation in Paragraph 9; and



 
(iv)
only Party B will be required to Transfer Eligible Credit Support in
satisfaction of Delivery Amounts pursuant to Paragraph 3(a).



(ii)           Local Business Day.  For purposes of Paragraph 12 of this Annex,
the definitions of “Local Business Day” shall be deemed to include Toronto as
the relevant place, in addition to any other place otherwise so provided.



 
(iii)
UCC.  This Credit Support Annex is a Security Agreement under the New York
Uniform Commercial Code.




 
(iv)
Form of Annex. The parties hereto hereby agree that the text of the body of this
Annex is intended to be the printed form of 1994 ISDA Credit Support Annex
(Bilateral Form – ISDA Agreements Subject to New York Law Only version) as
published and copyrighted by the International Swaps and Derivatives
Association, Inc.



(v)           Transfer Timing.  Paragraph 4(b) is amended by (A) deleting the
word “next” in the third line thereof and replacing it with the word “same”; and
(B) deleting the words “second Local Business Day thereafter” in the fifth line
thereof and replacing them with the words “next Local Business Day”.


(vi)           Event of Default.  In Paragraph 7(i) of this Annex, “for two
Local Business Days after” is deleted and replaced with “for one Local Business
Day after”.


(vii)          Section 2(a)(iii). Each transfer obligation of the Pledgor under
this Annex shall not be subject to Section 2(a)(iii) of the Master Agreement.


(viii)         Additions to Paragraph 3.  The following subparagraph (c) is
hereby added to Paragraph 3 of this Annex:


“(c)           No Offset. On any Valuation Date, if either (i) each party is
required to make a Transfer under Paragraph 3(a) or (ii) each party is required
to make a Transfer under Paragraph 3(b), then the amounts of those obligations
will not offset each other.”



 
(ix)
 Interest Period.  The definition of “Interest Period” as set out in Paragraph
10 is hereby deleted in its entirety and replaced with the following:



“Interest Period” means each Calculation Period as determined pursuant to the
terms of the Confirmation.”


(x)            Paragraph 6(a).  Paragraph 6(a) shall not apply to the Secured
Party in respect of any Posted Collateral which is in the custody of the
Custodian.


(xi)           Amendment to Paragraph 6(b)(iii).  Paragraph 6(b)(iii) is hereby
deleted in its entirety and replaced with the following:


 
14

--------------------------------------------------------------------------------

 
“(iii) Liability.  The Secured Party will not be liable for the acts or
omissions of the Custodian.”


(xii)           Amendment to Paragraph 8(a).  Paragraph 8(a) is hereby amended
by (1) deleting “and” at the end of subparagraph (iii) thereof, (2) deleting the
“.” at the end of subparagraph (iv) thereof and substituting “; and” in place
therefor, and (3) inserting the following as subparagraph (v):


“(v)  the right to exercise any and all rights under the Custodian Agreement.”


 
(xiii)
Certain Distributions Received.  Notwithstanding Paragraph 6(d), the Secured
Party shall have no obligations to pay to the Pledgor any Distributions received
by the Custodian except to the extent that such Distributions have been credited
to the Collateral Account (as defined in the Custodian Agreement) and only in
the context of where the Secured Party is required, pursuant to Paragraph 8(c),
to release the excess balance of the Collateral Account to the Pledgor.



(xiv)           Amendments to Paragraph 12.


 
Paragraph (i) of the definition of “Transfer” shall be deleted and replaced with
the following:



 
“(i)
in the case of Cash to be transferred by Party B, by wire transfer into the
deposit account maintained by Party B with the Custodian as is specified as the
“Cash Collateral Account” in the Custodian Agreement, and, in the case of cash
to be transferred by Party A, by the issuance of an written direction to the
Custodian directing the payment to Party B out of such deposit account of the
requisite amount of cash subject to the existing balance of such deposit
account;”



 
The following definition is hereby inserted in Paragraph 12:



“Custodian Agreement” means the Custodian Agreement among Party A, as Secured
Party, Party B, as Pledgor, Corporate Capital Trust, Inc. (the “Manager”) and
The Bank of Nova Scotia Trust Company of New York, as Custodian, dated November
15, 2012, as amended and replaced time to time, in effect as at the relevant
time.


 
15

--------------------------------------------------------------------------------

 
 
(xv)
Interpretation.  In respect of any provision of this Annex which utilizes the
words “or cause its Custodian” in the context of the Secured Party compelling
the Custodian to undertake any action, delivery or payment, for all purposes of
this Annex, the Secured Party shall be deemed to have satisfied any obligation
to cause the Custodian to effect the relevant action, delivery or payment if the
Secured Party issues a written direction to the Custodian under the Custodian
Agreement within the relevant time period (if any) specified by the relevant
provision.



 
(xvi)
Security Interest.  For greater certainty, Party B hereby pledges to Party A, as
security for its Obligations, and grants to Party A a first-priority continuing
security interest in, lien on and right of Set-off against all right, title and
interest of Party B in and to and under (i) the Collateral Account and the
Depository Account (each as defined in the Custodian Agreement), (ii) all cash
from time to time credited to the Collateral Account and the Depository Account,
and (iii) the Account Documents (as defined in the Custodian Agreement), in each
case whether now owned or existing or hereafter acquired or arising, and all
proceeds of the foregoing, whether now owned or existing or hereafter acquired
or arising and regardless of where located (collectively, the “Pledged
Property”).  Party B hereby represents and warrants to Party A that (i) except
for the security interest of Party A and of the Custodian as set out in the
Custodian Agreement, it has not granted, and so long as this Agreement remains
outstanding, will not grant, any lien, charge, encumbrance or security interest
in or on the Collateral Account, the Depository Account or the Pledged Property
(as defined in the Custodian Agreement) in favour of any other person, (ii)
there are no agreements other than the Custodian Agreement by which Party B
purports to grant control over the Collateral Account or the Depository Account
to any party other than Party A, and (iii) no funds credited to the Collateral
Account or Depository Account are or will be proceeds in which any person or
entity (other than Party A) has a security interest or other lien of any kind.

 
 
16

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this Annex by their duly
authorized representative(s) as of the date hereof.


THE BANK OF NOVA SCOTIA
 
HALIFAX FUNDING LLC
By:  Corporate Capital Trust, Inc., its Designated Manager
   
By:  /s/ Jeffrey Kempa                                      
By:  /s/ Paul S.
Saint-Pierre                                                       
Name:  Jeffrey Kempa
Name:  Paul S. Saint-Pierre
Title:  Director
 
 
By:  ______________________________
Title:  Chief Financial Officer
Name:
Title:
 


 
17 

--------------------------------------------------------------------------------